Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over MADARAS et al (Skeleton-based matching for animation transfer and joint detection) in view of WANG (EE3414: Quantization) and Thanou et al (Graph-Based Compression of Dynamic 3D Point Cloud Sequences).
 	As per claim 1,  Madaras teaches the claimed “computer-implemented method” comprising: “receiving, by a computing system, virtual model information associated with a virtual deformable geometric model” (Madaras, page 95, column 1, 6.3 Transfer of Information Stored in Vertices), “the virtual model information comprising a complex rig comprising a first plurality of transforms” (Madaras) and “a first plurality of vertices defined by a default model” (Madaras), and “a simplified rig comprising a second plurality of transforms and a second plurality of vertices” (Madaras), “wherein the second plurality of vertices correspond to the first plurality of vertices defined by the default model” (Madaras); “deforming, by the computing system, the simplified rig and the complex rig based on an animation to be applied to the virtual deformable geometric model” (Madaras); “calculating, by the computing system, a set of offset data” (Madaras), “the set of offset data comprising, for a vertex in the first plurality of vertices, an offset between the vertex and a corresponding vertex in the second plurality of vertices” (Madaras).  It is noted that Madaras does not teach “generating, by the computing system, a compressed version of the set of offset data, wherein the generating the compressed version of the set of offset data comprises calculating a tight bounding box for a vertex of the first plurality of vertices; and providing, by the computing system, the compressed version of the set of offset data to a real-time processing engine for real-time animation of the virtual deformable geometric model.”  However, it would have been obvious to compress the signal data to improve the system’s bandwidth; furthermore, the claimed “compressed version of the set of offset data comprises calculating a tight bounding box for a vertex” would have been obvious in case of data quantization in which the dimensions of the claimed “tight bounding box” is defined as the dynamic range of the pixel’s values.  Wang teaches, in case of one-dimensional data, the dynamic range of signal amplitude (i.e., tight range) can be used for compressed to signal values to represent them in a desired number bits (Wang, page 5, the signal range D determines bits/sample R); it would have been obvious to extend Wang’s one-dimensional signal data to three-dimensional motion range of a vertex in X, Y, and Z directions (so called “tight bounding box”) (see Thanou, page 6, column 1, C. Computation of the motion vectors; page 7, column 2, A. Coding of motion vectors).  Thus, it would have been obvious, in view of Wang and Thanou, to configure Madaras’ method as claimed by using the 3D motion range of the vertex (as a tight bounding box) to compress the motion values through quantization to a desired number of bits per sample.

 	Claim 2 adds into claim 1 “wherein the generating the compressed version of the set of offset data further comprises quantizing offsets in the set of offset data based on tight bounding boxes to generate a lower bit quantization of offset data” in which Wang teaches, in case of one-dimensional data, the dynamic range of signal amplitude (i.e., tight range) can be used for compressed to signal values to represent them in a desired number bits (Wang, page 5, the signal range D determines bits/sample R); it would have been obvious to extend Wang’s one-dimensional signal data to three-dimensional motion range of a vertex in X, Y, and Z directions (so called “tight bounding box”) (see Thanou, page 6, column 1, C. Computation of the motion vectors; page 7, column 2, A. Coding of motion vectors).

	Claim 3 adds into claim 1 “wherein offsets between vertices in the first plurality of vertices and corresponding vertices in the second plurality of vertices are associated with levels of quantization” (Thanou, page 6, column 1, C. Computation of the motion vectors; page 7, column 2, A. Coding of motion vectors).

	Claim 4 adds into claim 3 “wherein the levels of quantization are associated with numbers of bits, including a first level of quantization associated with a first number of bits and a second level of quantization associated with a second number of bits” (Wang, page 13, Non-Uniform Quantization, page 15, Function Representation – the wide range b0-b1 needs only one bit, the narrow range b1-b4 needs 3 bits; Thanou, figure 5, Entropy coding - One of the main types of entropy coding creates and assigns a unique prefix-free code to each unique symbol that occurs in the input. These entropy encoders then compress data by replacing each fixed-length input symbol with the corresponding variable-length prefix-free output codeword).

	Claim 5 adds into claim 4 “wherein the first level of quantization is associated with a first vertex” which is anticipate because the first level of quantization must be associated with a particular vertex, or the claimed “a first vertex.”

	Claim 6 adds into claim 3 “wherein the level of quantization is associated with a frame of the animation” (Thanou, figure 6 – reference frame and target frame).

	Claim 7 adds into claim 3 “wherein a plurality of tight bounding boxes are calculated for each vertex of the first plurality of vertices based on the levels of quantization” which is obvious because the levels of quantization defines the 3D ranges of sample values which are used to calculate the dimensions of the tight bounding box.

	Claim 8 adds into claim 2 “wherein the generating the compressed version of the set of offset data further comprises combining the lower bit quantization of offset data with a video compression technique by mapping X, Y, and Z offset values to color component values” (Thanou, page 8, column 2, C. Motion compensated coding of color attributes).

	Claim 9 adds into claim 2 “wherein the generating the compressed version of the set of offset data further comprises combining the lower bit quantization of offset data with lossy or lossless audio compression techniques by mapping the X, Y, and Z offset values to channels of an audio stream” which is obvious because audio compression technique are well known in signal quantization (official notice) (Wang, page 5, audio signal quantization is well known for coding 8 bits per sample for speech, or 16 bits per sample for music).

	Claim 10 adds into claim 2 “wherein the generating the compressed version of the set of offset data further comprises combining the lower bit quantization of offset data with lossy or lossless photo compression techniques by mapping the X, Y, and Z offset values to the color component values of pixels in a photo and using adjacent pixels for sequential animation frames” (Thanou, page 8, column 2, C. Motion compensated coding of color attributes).

	Claim 11 adds into claim 1 “wherein the generating the compressed version of the set of offset data further comprises correlating each vertex of the first plurality of vertices to a pixel of a video stream” (Thanou, page 6, column 1, C. Computation of the motion vectors).

	Claim 12 adds into claim 11 “wherein the correlating each vertex of the first plurality of vertices to a pixel of a video stream comprises correlating each vertex of the first plurality of vertices to a pixel of a video stream by mapping each vertex of the first plurality of vertices to a texture location using a texture lookup or by using an indexing scheme” which is obvious because the tessellation of the objects on the frame uses the vertices of texture mapping (official notice).

	Claim 13 adds into claim 1 “wherein the generating the compressed version of the set of offset data further comprises clustering the set of offset data to generate a plurality of clusters” which is obvious for clustering the offset data which have approximately a same dynamic range of X, Y, X values for purpose of assigning a same number of bits per sample.

	Claims 14-17 and 18-20 claim a system and a non-transitory computer-readable storage medium including instructions based on the method of claims 1-13; therefore, they are rejected under a similar rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616